            Case 1:17-cv-00640-JL Document 49 Filed 09/17/20 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW HAMPSHIRE

 UNITED STATES OF AMERICA,              )
                                        )                 Case No. 1:17-cv-640-JL
          Plaintiff,                    )                 Hon. Joseph N. LaPlante
                                        )
          v.                            )
                                        )
 ANNETTE B. DEMAURO,                    )
                                        )
          Defendant.                    )
 _______________________________________)

        JOINT STATEMENT FOR USE IN FORMULATION OF FINAL JUDGMENT

         At the direction of the Court, the parties submit this joint statement for the Court’s use in

drafting the final judgment.

         To assist the Court, the parties are attaching to this submission a proposed final judgment

whose terms the parties submit constitute the appropriate final judgment to be entered given the

conclusions reached by the Court in its August 28, 2020 opinion. The parties below provide

additional information on the amounts contained in the proposed final judgment.

   1.    Amounts related to portion of FBAR judgment addressing FBAR claims.

         The proposed judgment seeks the entry of final judgment against Annette B. DeMauro in

the total amount of $1,089,801.02, plus additional accruals accruing after September 14, 2020.

This amount consists of the following items:

                 FBAR penalty assessments made pursuant to 31 U.S.C. § 5321(a)(5) for 2007,

                  2008, and 2009, of $274,087.16 per year, for a total amount of $824,087.16.

                 Pre-judgment interest of $38,201.53, owed under 31 U.S.C. § 3717(a)(1),

                  calculated through September 14, 2020. The rate of the interest is believed to be

                  1%, simple interest.



                                                   1
           Case 1:17-cv-00640-JL Document 49 Filed 09/17/20 Page 2 of 4




                   A late-payment penalty of $227,512.33, owed under 31 U.S.C. § 3717(e)(2),

                    calculated through September 14, 2020. The rate for the late payment penalty is

                    a simple 6%. 31 U.S.C. § 3717(e)(2).

       The judgment also provides for the running of additional accruals after Sept. 14, 2020.

The rate of pre-judgment interest, which is provided for under 31 U.S.C. § 3717(a)(1), could

potentially differ from the rate for post-judgment interest, which accrues pursuant to 28 U.S.C.

§ 1961(a). Thus, the proposed final judgment identifies separate statutory provisions governing

the additional accrual of pre and post judgment interest.

   2. Amounts related to the recovery of the payments applied to the fraudulent failure to file
      income tax return penalty assessments made pursuant 26 U.S.C. § 6651(f).

       The proposed final judgment permits the recovery of income tax overpayments totaling

$51,675.75 that were made by Annette B. DeMauro and applied to the fraudulent failure to file

income tax return assessments made against her under 26 U.S.C. § 6651(f). The specific

amounts of these overpayments, and the dates that they were made, are as follows:

                  For tax year 2005, a payment of $5,570.86, made on February 16, 2016;

                  For tax year 2006, a payment of $14,902.38, made on Sept. 20, 2017;

                  For tax year 2007, a payment of $16,056.14, made on Sept. 20, 2017;

                  For tax year 2008, a payment of $15,146.37, made on Sept. 20, 2017.

       These amounts are also identified by the claims for refund that were entered into

evidence as Exhibits 70-73 and are also identified by the IRS account transcripts that were

entered into evidence as Exhibit 60. (Due to the rounding done on the claims for refund, the

aggregate amount awarded by the proposed final judgment is $0.75 more than the aggregate

amount identified by the claims for refund.)




                                                   2
             Case 1:17-cv-00640-JL Document 49 Filed 09/17/20 Page 3 of 4




       Pursuant to 26 U.S.C. § 6511, the amount that can be claimed by a claim for refund is

limited to the amount paid within 2 years prior to the filing of the claim for refund. (Section

6511 also has a separate 3-year window, but that is measured from the date of the filing of the

tax return and is not applicable here.) This is why the amounts awarded by the proposed final

judgment are less than the amounts of the fraud-penalty assessments themselves. The parties are

in agreement on the principal amounts of the income tax overpayments that are owed for the

2005-2008 years pursuant to the Court’s August 28, 2020 opinion.

       Annette B. DeMauro is also entitled to statutory interest on the overpayments. Should

the final judgment not be modified on appeal and the United States issues the overpayments, the

overpayments will be issued with statutory interest. It is customary for parties in tax refund

litigation to wait for the Treasury Department computers to calculate the overpayment interest in

conjunction with the issuance of any income tax overpayment checks or setoffs under 26 U.S.C.

§ 6402, and to wait until that time to raise any disputes concerning the amount of interest with

the Court.

       Lastly, if any portion of the FBAR judgment remains unpaid if and when the United

States issues the income tax overpayments identified by the final judgment, the United States

contends that it can use its setoff powers to apply the Title 26 income tax overpayments to any

unpaid portion of the Title 31 FBAR judgment. Mechanically it is not clear how this would be

done, as the Treasury Department’s computers and/or procedures do not appear to allow a direct

application of Title 26 overpayments to Title 31 FBAR debts. But the possibility that it could be

done exists, and this is one reason why the parties made no attempt to prepare, or seek the entry

of, a net judgment that collapses the Title 31 and Title 26 debt amounts together.




                                                 3
         Case 1:17-cv-00640-JL Document 49 Filed 09/17/20 Page 4 of 4




Dated: ____09/17/2020__________________         Dated: ___09/17/2020______________

  ____/s/ Thomas P. Cole ______________         ____/s/ Gerard J. Levins _________
  Thomas P. Cole, Esq.                          Gerard J. Levins, Esq., LL.M.
  Angela Foster, Esq.                           Levins Tax Law, LLC
  Trial Attorneys, Tax Division                 1671 Worcester Road, Suite 304
  Department of Justice                         Framingham, MA 01701
  P.O. Box 55                                   Tel: 888-333-9501 / 508-202-9800
  Ben Franklin Station                          Fax: 888-333-0291 / 508-309-3760
  Washington, D.C. 20044                        Email: gerard@levinstaxlaw.com
  Mr. Cole’s Direct line(202) 514-9611
  Ms. Foster’s Direct Line (202) 616-9183       Rosario M.F. Rizzo
  Thomas.P.Cole@usdoj.gov                       Rizzo Law Offices
  Angela.R.Foster@usdoj.gov                     801 Main St
  Attorneys for the United States               Concord, MA 01742-3313
                                                978 371-2500
                                                Fax: 978 371-1352
                                                Email: rosario.rizzo@rizzolawfirm.com

                                                Attorneys for the Defendant




                                            4
